MEMORANDUM OPINION
                                            No. 04-12-00122-CV

       IN RE THE SMILE CENTER, P.A., SMILE CENTER DENTAL, P.A., Stephen
                   SIMPTON, D.D.S., and Song H. HONG, D.D.S.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Rebecca Simmons, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: March 7, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 24, 2012, relator filed a petition for writ of mandamus and a motion for

emergency stay. The court has considered relator’s petition for writ of mandamus and is of the

opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the motion for emergency stay are DENIED. See TEX. R. APP. P. 52.8(a).

                                                                      PER CURIAM




1
  This proceeding arises out of Cause No. 2011-CV-18034, styled Teresa Alvarez and Nazario Alvarez, As Next
Friends of David Alvarez, A Minor, et al. v. The Smile Center, P.A., pending in the 131st Judicial District Court,
Bexar County, Texas, the Honorable John D. Gabriel presiding. However, the order complained of was signed by
the Honorable Richard Price, presiding judge of the 285th Judicial District Court, Bexar County, Texas.